Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 1 of 20




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-cv-20862-BLOOM/Otazo-Reyes

  MILLENNIUM FUNDING, INC.,
  a Nevada corporation, et al.,

          Plaintiffs,

  v.

  1701 MANAGEMENT LLC d/b/a
  LIQUIDVPN, a Puerto Rico limited
  liability company, et al.,

        Defendants.
  ____________________________________/

        ORDER ON PLAINTIFFS’ EX PARTE MOTION FOR TEMPORARY ASSET
       RESTRAINT, PRELIMINARY INJUNCTION, AND EXPEDITED DISCOVERY

          THIS CAUSE is before the Court upon Plaintiffs Millennium Funding, Inc., Hunter Killer

  Productions, Inc., Voltage Holdings, LLC, 211 Productions, Inc., AMBI Distribution Corp., After

  Productions, LLC, After II Movie, LLC, Morgan Creek Productions, Inc., Eve Nevada, LLC,

  Bedeviled LLC, Millennium Media, Inc., Colossal Movie Productions, LLC, Day of Dead

  Productions, Inc., YAR Productions, Inc., FSMQ Film, LLC, FW Productions, LLC, I Am Wrath

  Production, Inc., Killing Link Distribution, LLC, Badhouse Studios, LLC, LF2 Productions, Inc.,

  LHF Productions, Inc., Venice PI, LLC, Rambo V Productions, Inc., Rupture CAL, Inc., MON,

  LLC, SF Film, LLC, Speed Kills Productions, Inc., Millennium IP, Inc., Nikola Productions, Inc.,

  Wonder One, LLC, Bodyguard Productions, Inc., Millennium SPVH, Inc., Outpost Productions,

  Inc., Definition Delaware LLC, Hannibal Classics Inc., Justice Everywhere Productions LLC,

  State of the Union Distribution and Collections, LLC, Paradox Studios, LLC, Dallas Buyers Club,

  LLC, Screen Media Ventures, LLC (collectively, “Copyright Plaintiffs”) and 42 Ventures, LLC’s
Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 2 of 20

                                                      Case No. 21-cv-20862-BLOOM/Otazo-Reyes


  (“42”) (collectively with the Copyright Plaintiffs “Plaintiffs”) Ex Parte Motion for Temporary

  Asset Restraint, Preliminary Injunction and Expedited Discovery, ECF No. [28] (“Motion”),

  pursuant to 15 U.S.C. § 1116, 17 U.S.C. § 502(a), The All Writs Act, 28 U.S.C. § 1651(a), and

  Federal Rule of Civil Procedure 65.

         Specifically, Plaintiffs request that the Court (1) issue a temporary restraining order

  (“TRO”) ordering (a) PayPal, Inc. to freeze the PayPal accounts owned or controlled by

  Defendants 1701 Management LLC, AUH2O LLC, Charles Muszynski, and Michael Gamache

  (“LiquidVPN Defendants”); (b) Orchid Labs, Inc. (“Orchid”) to freeze any funds (including, but

  not limited to, cryptocurrency such as OXT) owned or controlled by the LiquidVPN Defendants;

  (c) any U.S.-based financial institutions that are associated with said PayPal and/or Orchid

  accounts or hold funds of the LiquidVPN Defendants to freeze any funds in the account upon

  receiving notice of the TRO; (d) domain registrar Enom, Inc. to lock the domain liquidvpn.com

  owned by the LiquidVPN Defendants to prevent transfer to a third party; (2) issue an order to show

  cause why the temporary restraining order should not be converted into a preliminary injunction;

  and (3) permit Plaintiffs to conduct limited expedited discovery directed to Orchid and PayPal

  in order to determine the amount and location of the profits of the LiquidVPN Defendants’

  infringements, and the scope of their activities for alleged violations of the Lanham Act, 15

  U.S.C. §§ 1114 and 1125(a), and the Copyright Act, 17 U.S.C. § 101, et seq. The Court has

  carefully reviewed the Motion, the record in this case, the applicable law, and is otherwise

  fully advised. For the reasons set forth below, the Motion is denied.

     I. BACKGROUND

         This action was originally initiated on March 3, 2021. See ECF No. [1]. On May 5, 2021,

  Plaintiffs filed their First Amended Complaint, ECF No. [24] (“FAC”), seeking injunctive relief




                                                  2
Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 3 of 20

                                                          Case No. 21-cv-20862-BLOOM/Otazo-Reyes


  and damages against the LiquidVPN Defendants, and others, asserting claims for direct copyright

  infringement, contributory copyright infringement by intentional inducement, contributory

  copyright infringement based on material contribution, vicarious infringement, violations of the

  Digital Millennium Copyright Act (“DMCA”), injunctive relief for contributory infringement,

  trademark infringement, federal unfair trade competition, breach of contract, unjust enrichment,

  and breach of publicity rights. See generally id.

      A. The Parties

         Copyright Plaintiffs own the copyrights for specific motion pictures, a list of which is

  attached to the FAC. ECF No. [24-1] (“Works”). These Works are available for sale in commerce.

  See ECF No. [28-1] ¶¶ 3-10, 20. Plaintiff 42 is the owner of federal trademark registration number

  5,963,253 for the mark Popcorn Time, which issued on January 14, 2020, on the principal register

  of the United States Patent and Trademark Office. ECF No. [25-4] (“Mark”). Plaintiff 42

  distributes and streams licensed content under the Popcorn Time trademark throughout the country

  on one or more websites on U.S. top-level domains. See ECF No. [25] ¶¶ 4-7. For example,

  Plaintiff 42 streams in-depth humorous movie reviews called “Reel Reviews™” and debates

  concerning motion pictures and pop culture called “Nerd Wars™” from the website

  http://popcorntime4u.com/ under the registered trademark “Popcorn Time” through an agreement

  with Andy Signore.1 See id. ¶ 4. Plaintiff 42 alleges that it has invested substantial time, effort, and

  financial resources in promoting its Popcorn Time Mark in connection with the marketing and sale

  of its website and applications in interstate commerce and engaging with content owners for

  licensed content. See id. ¶¶ 4-7.




  1
   Andy Signore is the creator of the popular YouTube® channel Popcorned Planet (since 2009) and former
  executive producer of the Emmy-nominated series Honest Trailers (nominated in 2016 and 2017).


                                                      3
Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 4 of 20

                                                           Case No. 21-cv-20862-BLOOM/Otazo-Reyes


          The LiquidVPN Defendants operate Virtual Private Network (“VPN”) services2 under the

  names “LiquidVPN” and “Popcorn Time VPN.” See ECF No. [25-1] ¶¶ 6-13, 20. Defendant

  Charles Muszynski (“Muszynski”), in his capacity as manager of Defendant 1701 Management

  LLC (“1701”), purchased the LiquidVPN business from David Cox on February 12, 2019. ECF

  No. [28-3] at 28-39. Defendant Michael Gamache (“Gamache”) was also extensively involved in

  the management and operation of LiquidVPN after it was purchased by 1701. Id. ¶¶ 35-36.

          Plaintiffs argue that the LiquidVPN Defendants are all jointly and severally liable for the

  infringements in this case because 1701 and AUH2O LLC (“AUH2O”) are simply alter egos for

  Muszynski and Gamache. Additionally, Plaintiffs take the position that the LiquidVPN Defendants

  consistently try to hide their true identities through the use of shell corporations and aliases to

  avoid liability on the copyright and trademark infringements, and that the requested TRO is

  necessary to prevent the LiquidVPN Defendants from dissipating assets or transferring the domain

  name in order to thwart this litigation.

          To that end, Plaintiffs allege that Muszynski is the sole member of AUH2O (a Nevis limited

  liability company) and 1701 (a Puerto Rican limited liability company). ECF No. [24] ¶ 75.

  Muszynski has also indicated that 1701 and AUH2O are “simply [] different shelf compan[ies]

  into which [] assets are placed.” ECF No. [28-3] ¶ 12. Plaintiffs contend that Muszynski used one

  of his alter egos, 1701, to purchase LiquidVPN, and used his other alter ego, AUH2O, to sell

  bandwidth VPN services. Indeed, Plaintiffs contend that, while 1701 owns LiquidVPN, AUH2O


  2
   For context, a VPN is a type of Internet Service for transmitting, routing, and/or or providing connections
  for said transmitting and routing, through a network that provides access to the Internet. A conventional
  Internet Service Provider (“ISP”) will assign its subscriber an Internet Protocol (“IP”) address and log
  the subscriber’s activities on the Internet while using the assigned IP address. In comparison, many
  VPN providers provide their subscribers “anonymous” usage by, for example, not logging subscriber
  access, assigning the subscriber IP addresses that are simultaneously shared among many users, and/or
  encrypting traffic. A VPN provider often receives IP addresses and colocation services from a larger
  data center, like Defendant QuadraNet, Inc. See ECF No. [24] ¶¶ 123, 143.


                                                       4
Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 5 of 20

                                                       Case No. 21-cv-20862-BLOOM/Otazo-Reyes


  receives funds from Orchid for selling bandwidth on the LiquidVPN network to the Orchid

  Network in exchange for cryptocurrency. See ECF No. [24] ¶ 92; see also ECF No. [28-3] ¶¶ 17-

  18; id. at 54-65 (contractual agreement between AUH2O and Orchid).

         Moreover, Plaintiffs state that Muszynski and Gamache both use the alias “Jamie Castro”

  on LiquidVPN’s website and that they registered and purchased domains with the Registrar

  Namecheap under this same alias. See ECF No. [28-3] ¶¶ 30-34 (reflecting that the name Jamie

  Castro was used to register various domains including LiquidVPN.com and legalshame.co); see

  also ECF No. [28-4] ¶¶ 24-27. In addition, Plaintiffs assert that Muszynski operates the website

  “LEGAL SHAME” (https://legalshame.co/), where he sells his strategies for hiding assets from

  the government and creditors, writing under the alias of Frederick Douglas. See ECF No. [28-3]

  ¶¶ 28-30. David Cox, the previous owner of LiquidVPN, also indicated that Muszynski and

  Gamache continue to portray him as an employee of LiquidVPN who runs the day-to-day

  operations, despite the fact that Cox has not had any involvement with LiquidVPN since 2019.

  Moreover, Cox noted that Muszynski and Gamache continue to list Cox’s dissolved former

  corporation, LiquidVPN, Inc., as the mailing address for LiquidVPN. See id. ¶¶ 38-39.

         Plaintiffs’ counsel has provided a copy of the Final Judgment of Dissolution of Marriage

  from the state court divorce proceedings between Muszynski and his ex-wife. See ECF No. [28-4]

  at 8-23. The order states that Muszynski “consistently failed to follow through on his financial

  obligations to Wife and to the family. Wife has had to file numerous motions for contempt

  throughout this litigation because of [Muszynski’s] failure to cooperate.” Id. at 17.

     B. Relevant Facts

         To the extent that they are relevant to this Motion, the facts that give rise to the claims in

  this case are as follows. The LiquidVPN Defendants promote their VPN service as a tool to




                                                   5
Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 6 of 20

                                                         Case No. 21-cv-20862-BLOOM/Otazo-Reyes


  “[w]atch Popcorn Time without being detected by your ISP and P2P tracking software,” and

  describe the service as a mechanism through which to stream content “without the risk of getting

  caught by your ISP or anyone else.” ECF No. [25-1] ¶¶ 10-12, 20. On their website, LiquidVPN

  characterizes Popcorn Time as “a very popular content streaming service that uses the BitTorrent

  protocol to provide a Netflix-like experience for free.” Id. ¶ 13.3 Thus, the LiquidVPN Defendants

  advertise the use of their Popcorn Time VPN as being essentially risk free due to the anonymous

  IP addresses offered. See id. ¶¶ 10-12. The LiquidVPN Defendants further describe the LiquidVPN

  service as one that “fully supports bittorrent and P2P . . . . We will never censor P2P or BitTorrent

  . . . . In fact, we have pulled out of locations because they did not like our policies on P2P and bit

  torrent[.]” Id. ¶ 15. Likewise, the LiquidVPN website states that it is a “DMCA Free Zone: We do

  not have the ability to forward DMCA notices to users running BitTorrent, Popcorn Time or IPTV

  services.” Id. ¶ 16. Relevant here, Popcorn Time offers its users nearly instantaneous access to

  huge quantities of purportedly infringing content. See ECF No. [28-2] ¶¶ 23-27 (describing in

  detail how Popcorn Time functions).

         Generally, once installed, Popcorn Time provides a user-friendly interface for searching

  and watching copyright-protected content. A user can search through thumbnail images of

  thousands of titles, including Plaintiff Eve Nevada LLC’s motion picture Ava. See, e.g., ECF No.

  [25-1] ¶ 25 (Figure 1). The user can also search for specific content by, for example, typing “Hunter

  Killer” into the search bar to find Plaintiff Hunter Killer Production, Inc.’s Work, Hunter Killer.

  See id. ¶ 26. By pressing the “DOWNLOAD” button, Popcorn Time connects the user to torrent

  sources in order to download a complete, high resolution (1080p) copy of Works, such as


  3
   Plaintiffs note that the Popcorn Time service promoted by the LiquidVPN Defendants is a piracy software
  application so notorious that the United States Trade Representative (“USTR”) placed it on a list of
  examples of Notorious Markets engaged in and facilitating substantial piracy. See ECF No. [24] ¶ 160
  (citing USTR, 2020 Review of Notorious Markets, Jan. 14, 2021, p. 26).


                                                     6
Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 7 of 20

                                                       Case No. 21-cv-20862-BLOOM/Otazo-Reyes


  Copyright Plaintiffs’ Hunter Killer, Shock and Awe, and Survivor. See id. ¶¶ 28-29. These torrent

  sources are illegal sources of copyrighted content that enable Popcorn Time users to stream or

  download unauthorized copies of popular motion pictures and television shows, including the

  Copyright Plaintiffs’ Works.

         The LiquidVPN Defendants contracted with a Florida company, Reliable.Net LLC

  (“Reliable”), to use its data center, facility, and dedicated servers in Miami, Florida. Reliable

  received IP addresses from Choopa LLC (“Choopa”) and then reassigned the IP addresses in this

  facility to the LiquidVPN Defendants. See ECF No. [24] ¶¶ 87-88. Among the IP addresses the

  LiquidVPN Defendants received from Reliable was IP address 108.61.128.241, which was hosted

  on a server in the Miami facility. See ECF No. [25-5]; see also ECF No. [25-2] ¶ 18.

         Plaintiffs engaged Maverickeye UG (haftungsbeschränkt) (“MEU”) to monitor

  P2P/BitTorrent networks, capture evidence of acts of distribution of Plaintiffs’ Works, and

  generate infringement notices to be sent by Plaintiffs’ agents to the ISPs assigned to the offending

  IP addresses. See ECF No. [25-2] ¶ 6. David Cox also identified many of the IP addresses currently

  assigned to and used by the LiquidVPN Defendants. See ECF No. [28-3] ¶¶ 41-43; see also id. at

  48-50. As a result of this investigation, in May of 2019, Plaintiffs’ agent sent more than 40 notices

  to Choopa concerning confirmed acts of distributions of Plaintiffs’ Works Automata and I Feel

  Pretty at IP address 108.61.128.241. See ECF No. [25-2] ¶ 18. This IP address was hosted on a

  server in Miami that had been reassigned from Choopa to Reliable and from Reliable to the

  LiquidVPN Defendants. See id.; see also ECF No. [25-9] at 4-7. Choopa promptly forwarded these

  notices to Reliable, who forwarded them to the designated abuse contact e-mail address at

  LiquidVPN. See ECF No. [24] ¶¶ 219-23.

         The LiquidVPN Defendants also contracted with QuadraNet to use QuadraNet’s data




                                                   7
Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 8 of 20

                                                         Case No. 21-cv-20862-BLOOM/Otazo-Reyes


  center and dedicated servers in its Miami facility. As a result, QuadraNet reassigned IP addresses

  in this facility to the LiquidVPN Defendants. See ECF No. [28-3] ¶¶ 3, 42; see also id. at 46-47.

  Among the IP addresses the LiquidVPN Defendants received from QuadraNet was IP address

  104.223.91.202. See ECF No. [25-2] ¶ 10. Plaintiffs’ agent sent over 5,450 notices to LiquidVPN

  concerning infringements of Plaintiffs’ Works at IP addresses QuadraNet had assigned to the

  LiquidVPN Defendants. See id. ¶¶ 10-11. The LiquidVPN Defendants took no action in response

  to any of these notices. Indeed, the LiquidVPN Defendants are not even monitoring the e-mail

  address for receiving abuse notices. See ECF No. [28-3] ¶ 40.

            On October 27, 2020, Plaintiffs’ counsel sent a letter to Muszynski, 1701, and 1701’s

  counsel concerning the alleged copyright infringements prior to filing the initial complaint in this

  action but received no response. See ECF No. [28-4] ¶ 21; ECF No. [24] ¶ 289; ECF No. [25-9].

        C. This Motion

            After filing the initial complaint on March 3, 2021, 1701 and Muszynski4 were each served

  with process. See ECF Nos. [9] & [21]. Likewise, after Plaintiffs filed their FAC on May 5, 2021,

  each of the LiquidVPN Defendants was served with the FAC. See ECF No. [45] (1701 served with

  FAC on May 25, 2021); ECF No. [34] (Muszynski served with FAC on May 6, 2021); ECF No.

  [39] (Gamache served with FAC on May 21, 2021); ECF No. [49] (AUH2O served with FAC on

  June 3, 2021). Ultimately, 1701, Muszynski, and AUH2O failed to timely answer or respond to

  the FAC, and a Clerk’s Default was entered against each of them. See ECF Nos. [52], [53], & [69].

  Gamache, on the other hand, appeared and submitted a timely Motion to Dismiss, ECF No. [62],

  which the Court has since denied as moot upon being notified that Plaintiffs and Gamache had

  reached a settlement agreement, see ECF Nos. [82] & [85].



  4
      Gamache and AUH2O were not named defendants in the initial complaint.


                                                     8
Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 9 of 20

                                                      Case No. 21-cv-20862-BLOOM/Otazo-Reyes


         Importantly, however, none of the LiquidVPN Defendants have received notice of this

  Motion, nor have they been given an opportunity to respond. Instead, Plaintiffs argue that an ex

  parte temporary restraining order is appropriate in this case because, without it, “Plaintiffs will

  likely suffer irreparable harm because the LiquidVPN Defendants will transfer the funds from their

  PayPal and Orchid accounts to a different provider in a foreign jurisdiction,” or will transfer the

  liquidvpn.com domain name to a third party. ECF No. [28] at 15. Plaintiffs believe that

  Muszynski’s repeated attempts to evade liability and disregard court orders, along with the

  LiquidVPN Defendants’ efforts to conceal their true identities, justifies granting ex parte relief.

  Plaintiffs also request permission to conduct limited expedited third-party discovery directed at

  PayPal and Orchid in order to uncover additional accounts related to LiquidVPN and to gain a

  clearer understanding of the scope of each Defendant’s involvement in the infringing acts.

     II. LEGAL STANDARD

         Generally, a party seeking a preliminary injunction or a temporary restraining order must

  show: (1) a substantial likelihood of success on the merits; (2) a likelihood of immediate and

  irreparable harm to the movant in the absence of preliminary relief; (3) that the harm to movant

  outweighs any injury an injunction may cause the non-movant; and (4) that granting the injunction

  would not disserve the public interest. See Tefel v. Reno, 180 F.3d 1286, 1295 (11th Cir. 1999).

  “The movant has the burden of proof as to each of these elements[.]” Sprint Commc’ns, Inc. v.

  Calabrese, No. 18-cv-60788, 2018 WL 6653079, at *4 (S.D. Fla. July 5, 2018) (citing Cafe 207,

  Inc. v. St. Johns Cnty., 989 F.2d 1136, 1137 (11th Cir. 1993)), report and recommendation

  adopted, 2018 WL 6653070 (S.D. Fla. Nov. 7, 2018). “If any element is not proven, there is no

  need to address the others” and the injunction should be denied. Safarelli v. Pinellas Cnty., 931

  F.2d 718, 724 (11th Cir. 1991). Further, obtaining a TRO requires a showing that the injury is




                                                  9
Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 10 of 20

                                                         Case No. 21-cv-20862-BLOOM/Otazo-Reyes


  “neither remote nor speculative, but actual and imminent.” Siegel v. Lepore, 234 F.3d 1163, 1176-

  77 (11th Cir. 2000) (citations omitted) (emphasis added). “A District Court can [also] order an

  asset freeze as part of [] injunctive relief only with respect to assets in which an equitable interest

  is claimed and established.” Textron Fin. Corp. v. Unique Marine, Inc., No. 08-10082-CIV, 2008

  WL 4716965, at *5 (S.D. Fla. Oct. 22, 2008) (citing Grupo Mexicano de Desarrollo, S.A. v. All.

  Bond Fund, Inc., 527 U.S. 308 318-33 (1999)).

         Additionally, Federal Rule of Civil Procedure 65(b)(1) states:

         The court may issue a temporary restraining order without written or oral notice to
         the adverse party or its attorney only if:

             (A) specific facts in an affidavit or a verified complaint clearly show that
         immediate and irreparable injury, loss, or damage will result to the movant before
         the adverse party can be heard in opposition; and

            (B) the movant’s attorney certifies in writing any efforts made to give notice
         and the reasons why it should not be required.

  Fed. R. Civ. P. 65(b)(1) (emphasis added).

         “The requirements of Rule 65(b)(1) are not merely technical niceties that a court may easily

  disregard, but rather [are] crucial safeguards of due process.” Vaughan v. Bank of Am., N.A., No.

  10-0453-KD-N, 2010 WL 3273052, at *1 (S.D. Ala. Aug. 18, 2010). Thus, “[t]o obtain ex parte

  relief, a party must strictly comply with these requirements.” Emerging Vision, Inc. v. Glachman,

  No. 10-cv-80734, 2010 WL 3293346, at *3 (S.D. Fla. June 29, 2010), report and recommendation

  adopted, 2010 WL 3293351 (S.D. Fla. Aug. 11, 2010). To that end, a movant cannot circumvent

  their obligation to justify proceeding ex parte “by merely pointing to the merits of its claims.

  Indeed, such an argument would swallow Rule 65(b)(2)’s requirement that the court consider not

  only the ‘need for the restraining order,’ but also ‘the need for proceeding ex parte.’” Adobe Sys.,

  Inc. v. S. Sun Prod., Inc., 187 F.R.D. 636, 641 (S.D. Cal. 1999) (citations omitted).




                                                    10
Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 11 of 20

                                                          Case No. 21-cv-20862-BLOOM/Otazo-Reyes


          The normal reason for proceeding without notice is that the opposing side is unable
          to be found or the identity of the opposing side is unknown. First Tech. Safey Sys.
          v. Depinet, 11 F.3d 641, 650 (6th Cir. 1993). In some limited circumstances,
          proceeding without notice is also justified upon a showing that notice would lead
          to the destruction of evidence. Id. at 650-51. “The stringent restrictions
          imposed . . . on the availability of ex parte temporary restraining orders reflect the
          fact that our entire jurisprudence runs counter to the notion of court action taken
          before reasonable notice and an opportunity to be heard has been granted to both
          sides of a dispute.” Granny Goose Foods. Inc. v. Bhd. of Teamsters, 415 U.S. 423,
          438-39 (1974).

  Glob. HTM Promotional Grp. v. Angel Music Grp., No. 06-20441-CIV, 2006 WL 8432722, at *1

  (S.D. Fla. Mar. 1, 2006).

          Indeed, an ex parte TRO is viewed as an extreme remedy “to be used only with the utmost

  caution,” Levine v. Camcoa Ltd., 70 F.3d 1191, 1194 (11th Cir. 1995) (Hill, C.J., concurring), and

  “very few circumstances” justify granting such relief, Glachman, 2010 WL 3293346, at *4

  (quoting Reno Air Racing Ass’n v. McCord, 452 F.3d 1126, 1131 (9th Cir. 2006)). “This stringent

  scrutiny ‘is particularly warranted . . . where the Defendants are unaware that judicial proceedings

  have been commenced and the relief [Plaintiffs] request is drastic.’” Glachman, 2010 WL

  3293346, at *4 (quoting Dent Zone Network, LLC v. Heritage Admin. Co., No. 4:03-cv-195, 2003

  WL 21183706, at *1 (E.D. Tex. May 21, 2003)). Ultimately, TROs “should be restricted to serving

  their underlying purpose of preserving the status quo and preventing irreparable harm just so long

  as is necessary to hold a hearing, and no longer.” Granny Goose Foods, Inc., 415 U.S. at 439; see

  also Canal Auth. of State of Fla. v. Callaway, 489 F.2d 567, 573 (5th Cir. 1974) (“There is always

  a status quo. There should not be a preliminary injunction to protect it, however, unless the court’s

  ability to render a meaningful decision on the merits would otherwise be in jeopardy.”).5




  5
    In Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir. 1981), the Court of Appeals for the
  Eleventh Circuit adopted as binding precedent all decisions of the Court of Appeals for the Fifth Circuit
  issued prior to October 1, 1981.


                                                     11
Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 12 of 20

                                                           Case No. 21-cv-20862-BLOOM/Otazo-Reyes


      III. ANALYSIS

          In their Motion, Plaintiffs seek an ex parte TRO freezing the LiquidVPN Defendants’

  PayPal and Orchid accounts, along with any related accounts at other U.S.-based financial

  institutions, as “Plaintiffs will likely suffer irreparable harm because the LiquidVPN Defendants

  will transfer the funds from their Paypal and Orchid accounts to a different provider in a foreign

  jurisdiction.” ECF No. [28] at 15. Plaintiffs also request a TRO freezing the liquidvpn.com domain

  name to prevent the LiquidVPN Defendants from transferring the domain to a third party. Lastly,

  Plaintiffs’ Motion seeks permission to conduct limited expedited discovery relating to the PayPal

  and Orchid accounts.6

      A. Injunctive Relief Without Notice Under Rule 65(b)(1)

          Before addressing whether the four injunctive relief factors have been established,

  however, the Court must first determine whether Plaintiffs have sufficiently justified their failure

  to give notice to the LiquidVPN Defendants. See Dragados USA, Inc. v. Oldcastle Infrastructure,

  Inc., No. 20-cv-20601, 2020 WL 733037, at *2 (S.D. Fla. Feb. 13, 2020); Glachman, 2010 WL

  3293346, at *3. In seeking ex parte injunctive relief, Plaintiffs must satisfy the requirements of

  Rule 65(b)(1) regarding (a) their obligation to set forth “specific facts in an affidavit or a verified

  complaint [which] clearly show that [they will suffer] immediate and irreparable injury, loss, or

  damage” before the LiquidVPN Defendants can be heard on this Motion, and (b) the requirement

  that Plaintiffs’ counsel “certif[y] in writing any efforts made to give notice and the reasons why it

  should not be required.” Fed. R. Civ. P. 65(b)(1). Plaintiffs submitted multiple affidavits in support

  of their FAC and this Motion, the contents of which are largely detailed above. Also included




  6
   The Motion also mentions conducting discovery directed towards “CloudFare,” ECF No. [28] at 25, but
  aside from this passing reference, there is no mention of CloudFare in the remainder of Plaintiffs’ Motion.


                                                      12
Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 13 of 20

                                                       Case No. 21-cv-20862-BLOOM/Otazo-Reyes


  among these attachments is the Affidavit of Kerry S. Culpepper, Plaintiffs’ counsel. See ECF No.

  [28-4] (“Culpepper Affidavit”).

         Ms. Culpepper explains that she has served as counsel on copyright infringement cases on

  numerous occasions, specifically on cases relating to piracy, and her experience has taught her that

  providing notice of this type of Motion will likely result in the dissipation of funds from the

  LiquidVPN Defendants’ PayPal and Orchid accounts. Id. ¶¶ 2-9, 18. Likewise, the Culpepper

  Affidavit states:

         Based upon my prior experience dealing with Defendants engaged in massive
         piracy similar to the Defendants in the present matter, the Liquid VPN Defendants’
         deceptive tactics of concealing their true names and address [sic] when flagrantly
         violating federal copyright and trademark laws, Muszynski openly promoting (and
         selling) strategies to avoid tax liability and compliance with Court orders, and my
         understanding of the business dealings of the LiquidVPN Defendants, I believe that
         the LiquidVPN Defendants will transfer their funds from PayPal and Orchid to an
         account outside of this Court’s jurisdiction if I send them a copy of this motion for
         a TRO.

  Id. ¶ 29. Ms. Culpepper believes that, without the requested ex parte TRO, the LiquidVPN

  Defendants will transfer the liquidvpn.com website domain to a third party and transfer the funds

  from their PayPal and Orchid accounts to foreign jurisdictions, based on their litigation history,

  online behavior, and course of practice of concealing their identities. According to Plaintiffs, the

  transfer of the LiquidVPN Defendants’ domain name and account funds would cause them

  immediate and irreparable injury and would leave them without any recourse.

         As the United States Supreme Court has explained, the circumstances justifying the

  issuance of an ex parte TRO are extremely limited. See Granny Goose Foods, Inc., 415 U.S. at

  438-39 (“Ex parte temporary restraining orders are no doubt necessary in certain circumstances,

  but under federal law they should be restricted to serving their underlying purpose of preserving

  the status quo and preventing irreparable harm just so long as is necessary to hold a hearing, and

  no longer.”). Pursuant to Rule 65(b)(1), courts have granted ex parte TROs “where notice to the


                                                  13
Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 14 of 20

                                                       Case No. 21-cv-20862-BLOOM/Otazo-Reyes


  adverse party is impossible either because the identity of the adverse party is unknown or because

  a known party cannot be located in time for a hearing.” Reno Air Racing Ass’n, Inc., 452 F.3d at

  1131. Courts have also recognized “a very narrow band of cases in which ex parte orders are proper

  because notice to the defendant would render fruitless the further prosecution of the action.” Id.

         Here, neither Plaintiffs nor Ms. Culpepper have indicated that providing notice to the

  LiquidVPN Defendants is impossible. In fact, their Motion presents little to no discussion about

  providing any such notice to the LiquidVPN Defendants at all. See Xylem, Inc. v. Church, No.

  8:19-cv-304-T-33TGW, 2019 WL 459144, at *3 (M.D. Fla. Feb. 6, 2019) (the plaintiffs’ “failure

  to provide the information required under Rule 65(b)(1)(B) is fatal to its request for TRO without

  notice” (citing Living v. Merscorp Inc., No. 1:10-cv-3410-JEC-JFK, 2010 WL 11552958, at *3

  (N.D. Ga. Oct. 26, 2010), report and recommendation adopted, 2010 WL 11553003 (N.D. Ga.

  Dec. 17, 2010))). This omission fails to comply with Rule 65(b)(1), and Plaintiffs cannot evade

  the rule’s requirements and “obtain an ex parte restraining order by merely pointing to the merits

  of [their] claims. Indeed, such an argument would swallow Rule 65(b)(2)’s requirement that the

  court consider not only the ‘need for the restraining order,’ but also ‘the need for proceeding ex

  parte.’” Johnson & Johnson v. Xs Supply, LLC, No. 8:19-cv-1673-T-33AEP, 2019 WL 11025502,

  at *2 (M.D. Fla. July 11, 2019) (quoting Adobe Sys., Inc., 187 F.R.D. at 641).

         Moreover, although Plaintiffs argue that they will suffer immediate and irreparable harm

  if their Motion is denied, this position is speculative and belied by the history of this case.

  Specifically, the Court notes that, more than four months before initiating this action, on October

  27, 2020, Plaintiffs sent Muszynski and 1701 a letter regarding their alleged copyright

  infringements. See ECF No. [25-9] at 1-3. Furthermore, 1701 and Muszynski were also served

  with the initial complaint in this matter in mid-March and mid-April 2021, respectively. See ECF




                                                  14
Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 15 of 20

                                                           Case No. 21-cv-20862-BLOOM/Otazo-Reyes


  Nos. [9] & [21].7 Thus, the record reflects that Muszynski and 1701 were notified of this lawsuit

  and the nature of the claims asserted for several months prior to the instant Motion being filed, and

  Plaintiffs have not alleged any specific facts to establish the purported irreparable harm suffered

  as a result of Muszynski and 1701’s notice during those months.8 Notably, “the speculative

  assertion that Defendants may attempt to [dissipate assets] does not absolve Plaintiffs’

  responsibility to even attempt to give notice of its Motion for Temporary Restraining Order.”

  Johnson & Johnson, 2019 WL 11025502, at *2.

          As they have not even attempted to provide the LiquidVPN Defendants with notice here,

  the Court concludes that Plaintiffs have failed to sufficiently establish that providing notice to the

  LiquidVPN Defendants would have any effect on the prosecution of this action, as required under

  Rule 65(b)(1). See Woodard-CM, LLC v. Sunlord Leisure Prod., Inc., No. 20-cv-23104, 2020 WL

  5547917, at *2 (S.D. Fla. July 29, 2020); Ensida Energy Afs, LLC v. Gardi, No. 19-cv-60541, 2019

  WL 8888212, at *2 (S.D. Fla. Mar. 5, 2019); Applied Concepts Unleashed, Inc. v. Matthews, No.

  12-cv-14035, 2012 WL 13015057, at *2 (S.D. Fla. Feb. 6, 2012).

      B. Temporary Restraining Order Elements

          As discussed above, the four factors that courts consider in determining whether to grant a

  TRO or a preliminary injunction are the same. Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223,

  1225 (11th Cir. 2005). Namely, a movant must establish “(1) a substantial likelihood of success

  on the merits; (2) that irreparable injury will be suffered if the relief is not granted; (3) that the



  7
   The initial complaint in this case alleged similar claims for relief as those in the FAC and sought similar
  monetary and injunctive relief. See generally ECF No. [1].
  8
   Notably, Plaintiffs take the position that AUH2O is Muszynski’s alter ego, which would suggest that
  AUH2O was also on notice of these proceedings prior to this Motion being filed. Moreover, as Gamache
  has reached a settlement agreement with Plaintiffs as to the claims asserted against him, see ECF Nos. [82]
  & [85], the Court need not address him here.


                                                      15
Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 16 of 20

                                                        Case No. 21-cv-20862-BLOOM/Otazo-Reyes


  threatened injury outweighs the harm the relief would inflict on the non-movant; and (4) that entry

  of the relief would serve the public interest.” Id. at 1225-26 (citing Ingram v. Ault, 50 F.3d 898,

  900 (11th Cir. 1995); Siegel, 234 F.3d at 1176).

         “The basis of injunctive relief in the federal courts has always been irreparable harm and

  inadequacy of legal remedies.” Sampson v. Murray, 415 U.S. 61, 88 (1974). In other words, “[t]he

  purpose of a temporary restraining order, like a preliminary injunction, is to protect against

  irreparable injury and preserve the status quo until the district court renders a meaningful decision

  on the merits.” Schiavo ex rel. Schindler, 403 F.3d at 1231 (citing Canal Auth. of State of Fla., 489

  F.2d at 572). As such, a court does not need to address each element of injunctive relief when “no

  showing of irreparable injury was made.” Ne. Fla. Chapter of the Ass’n of Gen. Contractors of

  Am. v. City of Jacksonville, 896 F.2d 1283, 1285 (11th Cir. 1990); see also United States v.

  Jefferson Cnty., 720 F.2d 1511, 1519 (11th Cir. 1983) (“unnecessary to address the other

  prerequisites to such relief” when a movant does “not carry the burden as to irreparable harm”);

  Siegel, 234 F.3d at 1176 (“the absence of a substantial likelihood of irreparable injury would,

  standing alone, make preliminary injunctive relief improper” even if a plaintiff established a

  likelihood of success on the merits (internal citations omitted)).

         A showing of irreparable harm is “the sine qua non of injunctive relief.” Frejlach
         v. Butler, 573 F.2d 1026, 1027 (8th Cir. 1978). The injury must be “neither remote
         nor speculative, but actual and imminent.” Tucker Anthony Realty Corp. v.
         Schlesinger, 888 F.2d 969, 973 (2d Cir. 1989). An injury is “irreparable” only if it
         cannot be undone through monetary remedies. “The key word in this consideration
         is irreparable. Mere injuries, however substantial, in terms of money, time and
         energy necessarily expended in the absence of a stay, are not enough. The
         possibility that adequate compensatory or other corrective relief will be available
         at a later date, in the ordinary course of litigation, weighs heavily against a claim
         of irreparable harm.” Sampson, 415 U.S. at 90[.].

  Ne. Fla. Chapter of Ass’n of Gen. Contractors of Am., 896 F.2d at 1285.




                                                   16
Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 17 of 20

                                                          Case No. 21-cv-20862-BLOOM/Otazo-Reyes


          The Eleventh Circuit has made clear that “[a] delay in seeking a preliminary injunction of

  even only a few months—though not necessarily fatal—militates against a finding of irreparable

  harm.” Wreal, LLC v. Amazon.com, Inc., 840 F.3d 1244, 1248 (11th Cir. 2016). “Indeed, the very

  idea of a preliminary injunction is premised on the need for speedy and urgent action to protect a

  plaintiff’s rights before a case can be resolved on its merits.” Id. “Delay, or too much of it, indicates

  that a suit or request for injunctive relief is more about gaining an advantage (either commercial

  or litigation advantage) than protecting a party from irreparable harm.” Badillo v. Playboy Entm’t

  Grp., No. 8:04-cv-591-T-30TBM, 2004 WL 1013372, at *2 (M.D. Fla. Apr. 16, 2004) (citing

  Pippin v. Playboy Entm’t Grp., No. 8:02-cv-2239-T-30EAJ, 2003 WL 21981990, at *2 (M.D. Fla.

  July 1, 2003)). For these reasons, the law in this Circuit is now well established that “a party’s

  failure to act with speed or urgency in moving for a preliminary injunction necessarily undermines

  a finding of irreparable harm.” Id.

          In determining whether to deny a request for a TRO based on a plaintiff’s delay,
          two time periods are relevant in determining whether a plaintiff acts promptly in
          seeking judicial relief: (1) a plaintiff cannot delay in filing a complaint after
          discovering a potential infringer, and (2) a plaintiff must move quickly in filing a
          motion for a preliminary injunction once a complaint has been filed. See Wells
          Fargo & Co. v. WhenU.com, Inc., 293 F. Supp. 2d 734, 771-72 (E.D. Mich. 2003)
          (“Although plaintiffs were aware of the alleged effects of SaveNow on their
          businesses as early as August, 2002, they delayed nine months before bringing a
          motion for injunctive relief. Plaintiffs’ delay in seeking a preliminary injunction
          undermines their allegation of irreparable harm.”). If either is unreasonably
          delayed, a finding of irreparable harm is significantly weakened.

  Menudo Int’l, LLC v. In Mia. Prod., LLC, No. 17-cv-21559, 2017 WL 4919222, at *5 (S.D. Fla.

  Oct. 31, 2017).

          Here, the record reflects that Plaintiffs were aware of the LiquidVPN Defendants’ alleged

  infringement long before they sent Muszynski and 1701 the letter detailing the acts of copyright

  infringement on October 27, 2020. See ECF No. [25-9] at 1-3. Despite being on notice of this

  infringing conduct, Plaintiffs delayed filing the instant action for over four more months, or until


                                                     17
Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 18 of 20

                                                       Case No. 21-cv-20862-BLOOM/Otazo-Reyes


  March 3, 2021. See ECF No. [1]. Moreover, Plaintiffs chose not to move for a TRO after filing

  their initial complaint. Instead, on May 5, 2021, over six months after contacting Muszynski and

  1701 regarding their alleged copyright infringement and two months after initiating this action,

  Plaintiffs filed their FAC. See ECF No. [24]. The next day, Plaintiffs filed the instant Motion. ECF

  No. [28].

         Based on the timeline of this case and the precedent in this Circuit on delays in seeking

  injunctive relief, the Court is unpersuaded by Plaintiffs’ claim that they will suffer immediate,

  irreparable harm without an ex parte TRO. Rather, if Plaintiffs were “‘concerned about a harm

  truly believed to be irreparable,’ [they] would have acted ‘swiftly to protect [themselves.]’”

  Menudo Int’l, LLC, 2017 WL 4919222, at *6 (quoting Berber v. Wells Fargo Bank, N.A., No. 16-

  24918-CIV, 2017 WL 2417960, at *4 (S.D. Fla. June 2, 2017)). Indeed, “it is not uncommon for

  courts to deny a preliminary injunction in the face of unexplained delays of more than two

  months.” InVue Sec. Prod. Inc. v. Vanguard Prod. Grp., No. 8:18-cv-2548-T-33SPF, 2019 WL

  4671143, at *6 (M.D. Fla. July 1, 2019), report and recommendation adopted, 2019 WL 4673755

  (M.D. Fla. Aug. 15, 2019); see also Wreal, 840 F.3d at 1247-49 (denying a motion for preliminary

  injunction because movant waited five months after filing the complaint); Car Body Lab, Inc. v.

  Lithia Motors, Inc., No. 21-cv-21484, 2021 WL 2652774, at *9 (S.D. Fla. June 21, 2021) (no

  irreparable harm after ten-month delay), report and recommendation adopted, 2021 WL 3404040

  (S.D. Fla. Aug. 4, 2021); Diversified Sols., Inc. v. Ohwook! Prods., Inc., No. 21-cv-10039, 2021

  WL 1601834, at *2 (S.D. Fla. Apr. 23, 2021); U.S. Structural Plywood Integrity Coal. v. PFS

  Corp., No. 19-cv-62225, 2020 WL 6544489, at *5 n.8 (S.D. Fla. Nov. 6, 2020) (denying requested

  injunction in a Lanham Act case because the nine-month delay under the facts meant that

  irreparable harm could not be established and choosing to not analyze the other three factors);




                                                  18
Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 19 of 20

                                                        Case No. 21-cv-20862-BLOOM/Otazo-Reyes


  Roberts v. Swearingen, No. 8:18-cv-1062-T-33TGW, 2018 WL 4620707, at *2 (M.D. Fla. Sept.

  26, 2018) (denying preliminary injunction motion based in part on four-month delay); Badillo,

  2004 WL 1013372, at *2 (preliminary injunction denied in part due to a nine-month delay); Seiko

  Kahushiki Kaisha v. Swiss Watch Int’l, Inc., 188 F. Supp.2d 1350, 1355-56 (S.D. Fla. 2002) (“[A]

  plaintiff’s delay in seeking an injunction in a trademark case tends to neutralize any presumption

  that infringement alone will cause irreparable harm pending trial, and such delay alone may justify

  denial of a preliminary injunction for trademark infringement” (internal quotation marks omitted)).

  As such, in the absence of good cause—which they have not submitted—Plaintiffs cannot establish

  irreparable harm after a four- to six-month delay in moving for injunctive relief. Moreover, because

  Plaintiffs have not established irreparable harm, the Court need not address the remaining elements

  of a TRO. See Ne. Fla. Chapter of the Ass’n of Gen. Contractors, 896 F.2d at 1285; see also Nnadi

  v. Richter, 976 F.2d 682, 690 (11th Cir. 1992) (Plaintiffs, “as movant[s], bore the burden of proving

  each of these four factors.” (citing Canal Authority, 489 F.2d at 573)).

         In sum, Plaintiffs have failed to meet their burden of establishing irreparable harm and, as

  such, a basis for the issuance of a temporary restraining order.

    IV. CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that Plaintiffs’ Ex Parte Motion, ECF

  No. [28], is DENIED.




                                                   19
Case 1:21-cv-20862-BB Document 93 Entered on FLSD Docket 08/16/2021 Page 20 of 20

                                               Case No. 21-cv-20862-BLOOM/Otazo-Reyes




         DONE AND ORDERED in Chambers at Miami, Florida, on August 13, 2021.




                                                  _________________________________
                                                  BETH BLOOM
                                                  UNITED STATES DISTRICT JUDGE


  Copies to:   Counsel of Record




                                          20
